appeal brief filed on 11/23/2020, PROSECUTION IS HEREBY REOPENED. A new ground of rejection is set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:
/RENEE D CHAVEZ/Supervisory Patent Examiner, Art Unit 2179                                                                                                                                                                                                        

DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Comments
Examination Reopened in response to Appeal Brief filed 11/23/2020

Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7-11 & 14-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chan et al. (U.S. Pub 2017/0336920) hereinafter Chan, in view of Kang (U.S. Pub 2016/0159218).

As per Claim 1, Chan teaches A system comprising: a processor configured to: (¶82, ¶85 wherein embodiments of the invention may be implemented as one or more computer program products data processing apparatus including by way of example a programmable processor)
determine a set of context-variable values, wherein the values are detectable by a vehicle, responsive to a restriction imposition resulting in a limited-display capability for displaying selectable application icons, (Fig. 1, ¶30, ¶57 wherein the control unit 105 can determine the current context of the vehicle based on vehicle data obtained from one or more vehicle sensors indicating that that the engine of vehicle 100 is on, the vehicle 100 is travelling 70 mph, and that the vehicle 100 is traveling on Interstate 95 wherein a restrictive policy may be employed when 
and wherein the context-variable at least one variable different from a variable corresponding to a reason for the restriction imposition; (¶37 wherein the control unit 320 receives input from one or multiple applications that provide information regarding the current state of the vehicle. For instance, a navigation application such as, a GPS application may provide information regarding the vehicle's 300 current trip. Another application may include, for example, a weather application that provides data indicative of the road conditions in a particular geographic area)
 determine whether a correlation exists between the context-variable values and context states saved for each of a plurality of applications displayable as selectable application icons, (¶39 wherein the control unit 320 may request a current reading of one, or multiple vehicle sensors 310a, 310b, . . . 310n. The control unit 320 can map the detected vehicle data to one, or multiple, predetermined vehicle contexts. In some implementations, a set of multiple predetermined vehicle contexts are defined, and the control unit 320 selects, from the set, which vehicle contexts are applicable at the current time and can be used to identify one, or multiple candidate messages, that may be relevant to an occupant of the vehicle 305 at the current time wherein the control unit 320 may use the current vehicle contexts that indicate the state of the vehicle to select one, or multiple, candidate messages generated by the multiple applications 340. Candidate messages associated with a context that matches the current vehicle contexts can be selected, while others can be ignored and not displayed)
the context states defining context variable values previously preset when a respective application was used (Fig. 3, ¶53, ¶56 wherein the system 300 can use the scoring unit 346 to, 
and the correlation based on whether at least one context state for a given application matches a context-variable value; (Fig. 4, ¶61 wherein the control unit 320 may determine whether a particular message of the candidate messages has a display context that matches the vehicle contexts)
defining a weight value associated with each application based on correlation to determined context-variable values, (¶39, ¶48 wherein candidate messages associated with a context that matches the current vehicle contexts can be selected, while others can be ignored and not displayed wherein a ranking unit 344 and scoring unit 346 can be utilized in order to determine message priority levels)
wherein application with more correlation to current context-variable values are weighted higher than applications with less correlation; and (¶49, ¶56, ¶57 wherein the ranking unit 344 can be used to associate a priority level with a particular message based on the message context and may consider the quality score of the message that corresponds to a current vehicle context and may promote messages to a higher priority that are associated with a higher quality score wherein the ranking unit 344 may cluster the messages into one of the aforementioned categories based on a message policy stored in a memory unit that is accessible by the ranking 
display, up to a maximum number of displayable icons permitted by the restriction imposition, a predefined number of the plurality of selectable application icons corresponding to the applications having the highest correlation with the context-variable values. (Fig. 4, Fig. 8B-8C, ¶56, ¶57, ¶61, ¶77 wherein a restrictive policy may be employed when it is determined, from a current vehicle context, that the vehicle 305 is moving at a high rate of speed on a highway. Under such a restrictive policy, the number of messages displayed to a user may be minimized wherein the ranking engine 344 may consider the quality score of the message, the application, or both when multiple messages are identified that correspond to a current vehicle context. In such instances, the ranking engine 344 may promote messages to a higher priority that are associated with a higher quality score. Alternatively, the ranking engine 344 may demote messages that are associated with a lower quality score. In some instances, the ranking engine 344 may discard, block, or otherwise deny all messages that are associated with a quality score that falls below a predetermined threshold from being provided on one or multiple vehicle displays wherein the current vehicle context may indicate that the vehicle is driving on a long trip with a low amount of fuel. Accordingly, a messages from a fuel management app may be selected that are associated with a display context of driving, low fuel long trip. In response to identifying a particular message of the multiple candidate messages that is associated with a display context that matches the current vehicle context, the process may continue at stage 410. 
However, Although Chan teaches display icons of messages of applications, Examiner is incorporating based on the Applicant’s comments in the Appeal Brief page 5 lines 11-13 which states that “paragraph [0054] – “a blended display of both (i.e. first) four of eight applications are the most commonly used regardless of context, and the next four are the most commonly used under the current context).”” Wherein Chan does not explicitly teach an application icon. 
Kang teaches display, up to a maximum number of displayable icons permitted by the restriction imposition, a predefined number of the plurality of selectable application icons. (Fig. 13A, Fig. 13B, ¶107, ¶108 wherein when the identified function restriction level is the first function restriction level while a menu is selected, the terminal displays icons 254 of all applications wherein when the identified function restriction level is the second function restriction level while the menu is selected, the terminal removes an icon of an application that can distract a sightline and concentration of the driver, and displays only the icon 254 of the remaining applications)
It would have been obvious to one having ordinary skill in the art at the time the invention was made to utilize the teaching of a terminal for gradually restricting a function of an application based on driving information and environment information, and/or boarding information of a user of Kang with the teaching of managing messages in a vehicle of Chan because Kang teaches preventing accidents and promoting safe driving wherein it is beneficial to restrict the use of such a terminal that may distract the driver while driving wherein the identified function restriction level is the second function restriction level while the menu is selected, the 

	As per Claim 2, the rejection of claim 1 is hereby incorporated by reference; Chan as modified further teaches wherein the restriction imposition results from a vehicle speed. (¶57 wherein a restrictive policy may be employed when it is determined, from a current vehicle context, that the vehicle 305 is moving at a high rate of speed on a highway; as taught by Chan)

As per Claim 3, the rejection of claim 1 is hereby incorporated by reference; Chan as modified further teaches wherein the restriction imposition results from a determined driver-distraction level. (¶73 wherein the control unit 230 determines a driving condition of the vehicle based on at least environment information including speaking and a degree of concentration of the driver; as taught by Kang)

As per Claim 4, the rejection of claim 1 is hereby incorporated by reference; Chan as modified further teaches wherein the processor is configured to weight the correlations based on a user-defined weighting for one or more of the context variables. (¶53, ¶71 wherein the system 300 can use the scoring unit 346 to, over time, learn from user feedback associated with messages that have been displayed on one or multiple vehicle displays wherien the scoring unit 346 may utilize a log that tracks which messages a user has positively interacted with wherein a user has positively interacted with a message, a quality score associated with the message may be increased; as taught by Chan)

As per Claim 7, the rejection of claim 1 is hereby incorporated by reference; Chan as modified further teaches wherein the predefined number is a predefined subset of a total number of displayable selectable application icons permissible as defined by the restriction. (Fig. 13A, Fig. 13B, ¶107, ¶108 wherein when the identified function restriction level is the first function restriction level while a menu is selected, the terminal displays icons 254 of all applications wherein when the identified function restriction level is the second function restriction level while the menu is selected, the terminal removes an icon of an application that can distract a sightline and concentration of the driver, and displays only the icon 254 of the remaining applications; as taught by Kang)

As per Claim 8, the rejection of claim 1 is hereby incorporated by reference; Chan as modified further teaches wherein the context-variable values include a current location value. (¶37 wherein the control unit 320 receives input from one or multiple applications that provide information regarding the current state of the vehicle. For instance, a navigation application such as, a GPS application may provide information regarding the vehicle's current location; as taught by Chan)

As per Claim 9, the rejection of claim 1 is hereby incorporated by reference; Chan as modified further teaches wherein the context-variable values include a current weather state. (¶37 wherein the control unit 320 receives input from one or multiple applications that provide information regarding the current state of the vehicle wherein a weather application that provides as taught by Chan)

As per Claim 10, the rejection of claim 1 is hereby incorporated by reference; Chan as modified further teaches wherein the context-variable values include a current road type. (¶67 wherein the environment information collecting unit 130b includes a road condition information collecting unit 134 configured to collect road condition information corresponding to a type of a road identifying a type of the road on which the vehicle is currently located; as taught by Kang)

As per Claim 11, the rejection of claim 1 is hereby incorporated by reference; Chan as modified further teaches wherein the context-variable values include a current time of day. (¶40 wherein the time category of predetermined vehicle context can be used to identify messages that fall within a particular predetermined time period. For instance, the vehicle sensors may broadcast data that is detected by the control unit 320 indicating that the vehicle 305 is in operation at 8:00 am. Based on the determination that the vehicle is in operation at this particular time, the control unit 320 may identify a subset of messages that are relevant to the morning time period; as taught by Chan)

As per Claim 14, the rejection of claim 1 is hereby incorporated by reference; Chan as modified further teaches wherein the context-variable values include a current vehicle speed. (Fig. 2, ¶33, ¶36 wherein the control unit 205 can determine the current context of the vehicle 200 based on vehicle data obtained from one or more vehicle sensors such as the vehicle 100 is currently stopped with a speed of 0 mph; as taught by Chan)

As per Claim 15, the rejection of claim 1 is hereby incorporated by reference; Chan as modified further teaches wherein the context-variable values include a current number of passengers. (¶68 wherein the user information collecting unit 130c includes a boarding information collecting unit 137 configured to receive detection information transmitted from the boarding identification sensor in the driver's seat and the passenger's seat and collect boarding information of the driver and the passenger based on the received detection information; as taught by Kang)

As per Claim 16, Chan teaches A system of a vehicle comprising: a processor configured to: (¶82, ¶85 wherein embodiments of the invention may be implemented as one or more computer program products data processing apparatus including by way of example a programmable processor)
modify a displayed set of selectable application icons, responsive to imposition of a maximum number of icons restriction, (Fig. 1, Fig. 4, Fig. 8B, ¶56, ¶57, ¶61 wherein a restrictive policy may be employed when it is determined, from a current vehicle context, that the vehicle 305 is moving at a high rate of speed on a highway wherein the ranking engine 344 may consider the quality score of the message, the application, or both when multiple messages are identified that correspond to a current vehicle context. In such instances, the ranking engine 344 may promote messages to a higher priority that are associated with a higher quality score. Alternatively, the ranking engine 344 may demote messages that are associated with a lower quality score. In some instances, the ranking engine 344 may discard, block, or otherwise deny 
wherein the modified displayed set includes: a first number of application icons corresponding to applications having context values associated therewith that more closely correspond to vehicle-measured context-variable values, (¶49, ¶50 wherein the ranking unit 344 can be used to associate a priority level with a particular message based on the message context and determine whether each message is a critical alert which may include a group of messages related to critical warnings related to the operating status of the vehicle 305 which may be assigned a primary level of priority and may be displayed on top of any other message of a lower priority level)
 based on a weighting system that weights applications in a predefined manner based on assigning values depending on how closely the context value for a given application matches the vehicle-measured context-variable value for a given context variable, (¶49, ¶56, ¶57 wherein the ranking unit 344 can be used to associate a priority level with a particular message based on the message context and may consider the quality score of the message that corresponds to a current vehicle context and may promote messages to a higher priority that are associated with a higher quality score wherein the ranking unit 344 may cluster the messages into one of the aforementioned categories based on a message policy stored in a memory unit that is accessible by the ranking unit 344, or a particular type of context that is associated with the generated message wherein the control unit 320 may employ a screen policy that determines, for each message, which vehicle display of the multiple vehicle displays 330a, 330b, . . . 330n will be used to display the message. The policies may be based on the current context of a vehicle, and 
than context values associated with applications for which selectable icons are not included in the displayed set, (¶39, ¶48 wherein candidate messages associated with a context that matches the current vehicle contexts can be selected, while others can be ignored and not displayed wherein a ranking unit 344 and scoring unit 346 can be utilized in order to determine message priority levels)
a second number of application icons, not already displayed as part of the first number, the second number of application icons corresponding to applications most-frequently used in the vehicle, (Fig. 8A, ¶53, ¶71 wherein the system 300 can use the scoring unit 346 to, over time, learn from user feedback associated with messages that have been displayed on one or multiple vehicle displays wherien the scoring unit 346 may utilize a log that tracks which messages a user has positively interacted with wherein a user has positively interacted with a message, a quality score associated with the message may be increased)
wherein the first and second number are both non-zero and aggregate to the maximum number of icons. (Fig. 8A, ¶72 wherein a vehicle has at least two screens, including a first screen 801 on the instrument panel, and a second screen 802 on the center console. As shown, important notifications can be shown in a notification area 803 on the first screen 801, but the number of notifications may be limited to just one or two. The second screen 802 on the center console can present a larger number of messages, including messages that are less urgent)
However, Although Chan teaches display icons of messages of applications, Examiner is incorporating based on the Applicant’s comments in the Appeal Brief page 5 lines 11-13 which states that “paragraph [0054] – “a blended display of both (i.e. first) four of eight applications are 
Kang teaches modify a displayed set of selectable application icons, responsive to imposition of a maximum number of icons restriction, (Fig. 13A, Fig. 13B, ¶107, ¶108 wherein when the identified function restriction level is the first function restriction level while a menu is selected, the terminal displays icons 254 of all applications wherein when the identified function restriction level is the second function restriction level while the menu is selected, the terminal removes an icon of an application that can distract a sightline and concentration of the driver, and displays only the icon 254 of the remaining applications)
It would have been obvious to one having ordinary skill in the art at the time the invention was made to utilize the teaching of a terminal for gradually restricting a function of an application based on driving information and environment information, and/or boarding information of a user of Kang with the teaching of managing messages in a vehicle of Chan because Kang teaches preventing accidents and promoting safe driving wherein it is beneficial to restrict the use of such a terminal that may distract the driver while driving wherein the identified function restriction level is the second function restriction level while the menu is selected, the terminal removes an icon of an application that can distract a sightline and concentration of the driver, and displays only the icon 254 of the remaining applications on the display unit 250. (¶6, ¶108)

As per Claim 17, the rejection of claim 16 is hereby incorporated by reference; Chan as modified further teaches wherein the processor is configured to measure a set of the context-variable values responsive to imposition of the restriction.(¶30, ¶57, ¶59 wherein a restrictive as taught by Chan)

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chan in view of Kang, as applied to claim 1 above, and further in view of Almeida et al. (U.S. Pub 2004/0193524) hereinafter Almeida.

As per Claim 5, the rejection of claim 1 is hereby incorporated by reference; Kang further teaches wherein the processor is further configured to: display between context-based application ordering and overall-usage based application ordering; and switch a display between the predefined number of the plurality of selectable application icons and the predefined number of overall-usage based selectable application icons, (Fig. 13A, Fig. 13B, ¶107, ¶108 wherein when the identified function restriction level is the first function restriction level while a menu is selected, the terminal displays icons 254 of all applications wherein when the identified function restriction level is the second function restriction level while the menu is selected, the terminal removes an icon of an application that can distract a sightline and concentration of the driver, and displays only the icon 254 of the remaining applications; as taught by Kang)
and switch a display, corresponding to the applications a user uses most frequently (¶39, ¶48, ¶53, ¶71 wherein candidate messages associated with a context that matches the current vehicle contexts can be selected, while others can be ignored and not displayed wherein a ranking unit 344 and scoring unit 346 can be utilized in order to determine message priority levels wherein the system 300 can use the scoring unit 346 to, over time, learn from user feedback associated with messages that have been displayed on one or multiple vehicle displays wherien the scoring unit 346 may utilize a log that tracks which messages a user has positively interacted with wherein a user has positively interacted with a message, a quality score associated with the message may be increased; as taught by Chan)
However, Chan as modified does not explicitly teach present a selectable button for switching a display; and switch a display, responsive to selection of the button.
Almeida teaches present a selectable button for switching a display; and switch a display, responsive to selection of the button. (Fig. 3, ¶68, ¶113 wherein the last band setting allows users to toggle between viewing market participant information with individual size or viewing market participant information with aggregate size at each price point displayed using a toggle icon 398)
It would have been obvious to one having ordinary skill in the art at the time the invention was made to utilize the teaching of quote and order entry interface of Almeida with the teaching of managing messages in vehicles of Chan as modified because Almeida teaches dynamically changing band concept allowing users to monitor changes in liquidity visually without the necessity of having to read size values across multiple price points, and allowing for a reduction in the time for trades and provides a better "feel" for the market. (¶73)

Claims 12 & 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kang in view of Jagannathan et al. (U.S. Pub 2013/0014040) hereinafter Jag.

As per Claim 12, the rejection of claim 1 is hereby incorporated by reference; Chan as modified previously taught the context variable values. However, Chan as modified does not explicitly teach wherein the context-variable values include a current day of the week.
Jag teaches wherein the context-variable values include a current day of the week. (¶45, ¶74 wherein Certain types of device context 125 may include information that can be derived from one or more sensors or transceivers wherein different applications may tend to get used on different days of the week (e.g., calendar and work enterprise email during the work week versus social networking and media applications on weekends)
It would have been obvious to one having ordinary skill in the art at the time the invention was made to utilize the teaching of application relevance determination based on social context of Jag with the teaching of managing messages in vehicles of Chan as modified because Jag teaches using context-aware recommendation techniques to facilitate content discovery on a mobile device platform. (¶37)

As per Claim 13, the rejection of claim 1 is hereby incorporated by reference; Chan as modified previously taught the context variable values. However, Chan as modified does not explicitly teach wherein the context-variable values include a current proximity to a known point of interest.
Jag teaches wherein the context-variable values include a current proximity to a known point of interest. (¶45, ¶59 wherein certain types of device context 125 may include information 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to utilize the teaching of application relevance determination based on social context of Jag with the teaching of managing messages in vehicles of Chan as modified because Jag teaches using context-aware recommendation techniques to facilitate content discovery on a mobile device platform. (¶37)

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chan in view of Kang in view of Almeida.

As per Claim 19, Chan teaches A computer-implemented method comprising: limiting a total number of displayed application icons based on a vehicle- instructed restriction imposition; (Fig. 1, Fig. 4, Fig. 8B, ¶56, ¶57, ¶61 wherein a restrictive policy may be employed when it is determined, from a current vehicle context, that the vehicle 305 is moving at a high rate of speed on a highway wherein the ranking engine 344 may consider the quality score of the message, the application, or both when multiple messages are identified that correspond to a current vehicle context. In such instances, the ranking engine 344 may promote messages to a higher priority that are associated with a higher quality score. Alternatively, the ranking engine 344 may demote messages that are associated with a lower quality score. In some instances, the ranking engine 344 may discard, block, or otherwise deny all messages that are associated with a quality score 
selecting, from a plurality of applications more than the total number, the total number of applications for which icons are to be displayed, (¶39, ¶40 wherein Candidate messages associated with a context that matches the current vehicle contexts can be selected, while others can be ignored and not displayed wherein for instance, the vehicle sensors may broadcast data that is detected by the control unit 320 indicating that the vehicle 305 is in operation at 8:00 am. Based on the determination that the vehicle is in operation at this particular time, the control unit 320 may identify a subset of messages that are relevant to the morning time period)
based on the selected applications having the highest correlation between saved application context values, (Fig. 4, Fig. 8B-8C, ¶56, ¶61 wherein the ranking engine 344 may consider the quality score of the message, the application, or both when multiple messages are identified that correspond to a current vehicle context. In such instances, the ranking engine 344 may promote messages to a higher priority that are associated with a higher quality score wherein the current vehicle context may indicate that the vehicle is driving on a long trip with a low amount of fuel. Accordingly, a messages from a fuel management app may be selected that are associated with a display context of driving, low fuel long trip. In response to identifying a particular message of the multiple candidate messages that is associated with a display context that matches the current vehicle context, the process may continue at stage 410. The process may continue at stage 410 by providing the particular message for display on the screen of the vehicle)
defining context under which usage of a respective application has been previously observed by a vehicle, and current context as determined by a vehicle computer, (¶53, ¶57, ¶71 
the selecting further based on weighted values assigned to each of the plurality of applications based on a correlation between the saved application context values and current context; (¶39 wherein the control unit 320 may request a current reading of one, or multiple vehicle sensors 310a, 310b, . . . 310n. The control unit 320 can map the detected vehicle data to one, or multiple, predetermined vehicle contexts. In some implementations, a set of multiple predetermined vehicle contexts are defined, and the control unit 320 selects, from the set, which vehicle contexts are applicable at the current time and can be used to identify one, or multiple candidate messages, that may be relevant to an occupant of the vehicle 305 at the current time wherein the control unit 320 may use the current vehicle contexts that indicate the state of the vehicle to select one, or multiple, candidate messages generated by the multiple applications 340. Candidate messages associated with a context that matches the current vehicle contexts can be selected, while others can be ignored and not displayed)
displaying selectable icons for the selected total number of applications; (Fig. 8A, ¶77 wherein Each of the messages 820a-820g can be interactive, allowing a user to tap, swipe, or otherwise interact to perform an action)
switching the display, to display the total number of icons for applications which have the highest usage rates of the plurality of applications. (¶39, ¶48, ¶53, ¶71 wherein candidate messages associated with a context that matches the current vehicle contexts can be selected, while others can be ignored and not displayed wherein a ranking unit 344 and scoring unit 346 can be utilized in order to determine message priority levels wherein the system 300 can use the scoring unit 346 to, over time, learn from user feedback associated with messages that have been displayed on one or multiple vehicle displays wherien the scoring unit 346 may utilize a log that tracks which messages a user has positively interacted with wherein a user has positively interacted with a message, a quality score associated with the message may be increased)
However, Although Chan teaches display icons of messages of applications, Examiner is incorporating based on the Applicant’s comments in the Appeal Brief page 5 lines 11-13 which states that “paragraph [0054] – “a blended display of both (i.e. first) four of eight applications are the most commonly used regardless of context, and the next four are the most commonly used under the current context).”” Wherein Chan does not explicitly teach an application icon. 
Kang teaches limiting a total number of displayed application icons based on a vehicle- instructed restriction imposition; (Fig. 13A, Fig. 13B, ¶107, ¶108 wherein when the identified function restriction level is the first function restriction level while a menu is selected, the terminal displays icons 254 of all applications wherein when the identified function restriction level is the second function restriction level while the menu is selected, the terminal removes an icon of an application that can distract a sightline and concentration of the driver, and displays only the icon 254 of the remaining applications)
It would have been obvious to one having ordinary skill in the art at the time the invention was made to utilize the teaching of a terminal for gradually restricting a function of an application based on driving information and environment information, and/or boarding information of a user of Kang with the teaching of managing messages in a vehicle of Chan because Kang teaches preventing accidents and promoting safe driving wherein it is beneficial to restrict the use of such a terminal that may distract the driver while driving wherein the identified function restriction level is the second function restriction level while the menu is selected, the terminal removes an icon of an application that can distract a sightline and concentration of the driver, and displays only the icon 254 of the remaining applications on the display unit 250. (¶6, ¶108)
However, Chan as modified does not explicitly teach displaying a selectable button for switching a display; and switching the display, responsive to selection of the button, to display a different display.
Almeida teaches teach displaying a selectable button for switching a display; and switching the display, responsive to selection of the button, to display a different display. (Fig. 3, ¶68, ¶113 wherein the last band setting allows users to toggle between viewing market participant information with individual size or viewing market participant information with aggregate size at each price point displayed using a toggle icon 398)
It would have been obvious to one having ordinary skill in the art at the time the invention was made to utilize the teaching of quote and order entry interface of Almeida with the teaching of managing messages in vehicles of Chan as modified because Almeida teaches 


 Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGIE BADAWI whose telephone number is (571)270-7590.  The examiner can normally be reached on Monday thru Wednesday 9:00am - 5:00pm EST with Thursdays and Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Chavez can be reached on (571) 270-1104.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-

/ANGIE BADAWI/            Primary Examiner, Art Unit 2179